ORDER PER CURIAM The plaintiff, Shuri Stonecipher, appeals the summary judgment entered by the Circuit Court of Knox County in favor of defendant, Vicki Benson Real Estate Professionals, LLC, (“the realty agency”) in this suit for fraud, civil conspiracy, and unlawful merchandising practices in connection with the plaintiffs purchase of a home from defendants, Terrill and Terese Roberts, and listed for sale by the realty agency. The trial court certified its judgment for immediate appeal pursuant to Rule 74.01(b), finding that it fully disposed of all issues, rights, and interests between the plaintiff and the realty agency and finding no just reason for delay. Finding no error, we affirm. An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b)(5).